DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 06/10/2022 and Supplemental amendment filed on 06/14/2022 have been entered.  Claims 1-3, 5-12 and 14-19 are pending.  Claims 4 and 13 have been canceled without prejudice.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baumback et al. (Baumback), WO2019178372A1, in view of Carol Schmitz et al. (Schmitz), WO 2020/101919A1 and further in view of Miyahara Ryosuke (Ryosuke), JP 2019028854A, published on 2019-02-21.

As to independent clam 1, Baumback discloses a cooking support device, comprising: 
a memory configured to store recipe information (paragraph [0025]: system 100 is a computer comprising a memory for storing information such as a digital copy); and 
processing circuitry configured to subject the recipe information stored in the memory to natural language processing (paragraph [0025]: the system 100 may utilize one or more natural language processing techniques to analyze a recipe), 
extract words related to cooking operations therefrom (paragraph [0065]: the natural language processing engine may parse the digital recipe for keywords), 
classify the words into predetermined categories representing cooking concepts (paragraphs [0065]-[0067]: parse digital recipe to identify keywords that describe either a cooking technique, ingredients, temperatures, words that follow and/or precede keywords such as “after”, “when”, “until”, cooking stages, cooking time, etc.)
arrange the words in an order of occurrence of the cooking concepts in an entire cooking process to generate a summary of the recipe information ((paragraph [0071]: reformatting the digital recipe into digital file that includes machine instruction sets for cooking stages (order of the cooking process); paragraph [0071]: presenting it cooking devices).
Baumback discloses the natural language processing engine 180 may determine that a recipe stage corresponds to a cooking stage by parsing the text and/or content from recipe and comparing the parsed text and/or content to the keywords, terms, and/or content in the database 155 (paragraph [0063]).  Baumback further discloses if the parsed text and/or content corresponds to keywords, terms and/or content related to a cooking step of a recipe, the natural language processing engine may obtain media content and instructions known to be associated with the cooking term and enhance the recipe step using the media content and instruction, and if the parsed text and/or content does not correspond to keywords, terms, and/or content related to a cooking step of a recipe, the system may opt to not enhance the recipe (paragraph [0063]). However, Baumback does not explicitly disclose in extraction of the words related to cooking operation, the processing circuitry is further configured to perform at least one of: processing that limits a number of extracted words corresponding to ingredients to a predetermined number, and processing that avoids extraction of words corresponding to seasonings based on a predetermined classification dictionary.
In the same field of endeavor, Schmitz discloses a system and method for generating recipes for food products based on a neural network (paragraph [0002]).  Schmitz further discloses filtering ingredients from an initial set of ingredients such that a total number of the filtered ingredients is less than a predefined threshold (paragraph [0046]).  
In addition, Ryosuke discloses a program capable of processing information related to a restaurant menu recipe) (page 1, Technical-Field).  Ryosuke further discloses in page 5 and Figure 4 that extracting the name of the ingredient, the name of the seasoning, and the amount of each from the recipe information to be posed and the retrieved recipe information for each cooking process, referring to the food material information database and excluding the basic food material name and the basic seasoning name from the extracted food material name and seasoning name.
Since both Schmitz and Ryosuke are analogous arts because they both teach generating recipe, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Baumback to include processing that limits a number of extracted words corresponding to ingredients to a predetermined number as taught by Schmitz, and processing that avoids extraction of words corresponding to seasonings based on a predetermined classification dictionary as taught by Ryosuke, for the purpose of enhancing/improving generation of recipe.

As to dependent claim 2, Baumback discloses wherein the processing circuitry is further configured to classify the words by being further configured to 
identify, among the words extracted, only words that appear in a range from start of cooking and before first heating processing and that belong to a preparation category in the predetermined classification dictionary (paragraphs [0059]-[0060], [0065]), 
identify, among the words extracted, only words that appear in a range from the first heating processing to last heating processing and that belong to a main cooking category in the classification dictionary (paragraphs [0059]-[0060], [0065]), and 
identify, among the words extracted, only words that appear in a range after the last heating processing and that belong to a finish category in the classification dictionary (paragraphs [0059]-[0060], [0065]).

As to dependent claim 3, Baumback discloses wherein, in extraction of the words related to cooking operations, the processing circuitry is further configured to 
identify, based on a predetermined recipe format, a part in the recipe information unrelated to a cooking process, and exclude from the part in the extraction (paragraphs [0059]-[0063]). 

As to dependent claim 5, Baumback discloses wherein the processing circuitry is further configured to generate the summary by being further configured to perform at least one of: 
processing of unifying expressions by connecting words corresponding to cooking verbs to words corresponding to ingredients, and processing of unifying variations in expression of the cooking verbs based on the predetermined dictionary maintained (paragraphs [0059], [0066]-[0067]).

As to dependent claim 6, Baumback discloses wherein the processing circuitry is further configured to provide the summary to a reading device and output the summary as speech data (Figure 9 and paragraph [0058]). 

As to dependent claim 7, Baumback discloses wherein the processing circuitry is further configured to receive a summary reading instruction from a user through an interface, provide, to the reading device, a part of the summary corresponding to a category designated in the summary reading instruction, and output the part as speech data (paragraphs [0058], [0064]).

As to dependent claim 8, Baumback discloses wherein the processing circuitry is further configured to provide screen output of the summary on a display device (Figure 9 and claim 17). 

As to dependent claim 9, Baumback discloses wherein the processing circuitry is further configured to provide, along with the screen output of the summary on the display device, notification speech data about the screen output to a reading device and output the notification speech data as speech (paragraph [0081]).

Claims 10-12 and 14-18 are method claims that contain similar limitations of claims 1-3 and 5-9, respectively.  Therefore, claims 10-12 and 14-18 are rejected under the same rationale.

Claim 19 is medium claim that contains similar limitations of claim 1.  Therefore, claim 19 is rejected under the same rationale.

Response to Arguments
	Applicant’s arguments and amendments filed on 6/10/2022 and 6/14/2022 have been fully considered but they are not deemed fully persuasive.  Applicant’s arguments with respect to claims 1-3, 5-12 and 14-19 have been considered but are moot in view of the new ground(s) of rejection as explained here below, necessitated by Applicant’s substantial amendment (i.e., processing that limits a number of extracted words corresponding to ingredients to a predetermined number, and processing that avoids extraction of words corresponding to seasonings based on a predetermined classification dictionary) to the claims which significantly affected the scope thereof.  Please see the new ground of rejection above with additional cited prior art Schmitz and Ryosuke.

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CHAU T NGUYEN/Primary Examiner, Art Unit 2177